DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Blum on 26 October 2021.
The application has been amended as follows:
Claim 9. A method for production of a suction jet pump (10) for delivering fuel into a fuel tank or out of the fuel tank, wherein the suction jet pump (10) has a flow channel (15) and a nozzle, wherein the flow channel (15) forms a feed line to the nozzle, and the flow channel (15) is formed in one piece with the nozzle, the method for production comprising, in the following order: placing a linear mold core having a first diameter configured to form the flow channel, a frustoconical transition portion, and a second diameter configured to form an installation opening (8) that is greater than the first diameter into a matrix to produce the suction jet pump (10) by injection molding and form a cavity between the mold core and the matrix, wherein the frustoconical transition portion begins at the first diameter configured to form the flow channel and ends at the second diameter configured to form the installation opening; encapsulating the mold core and filling the cavity formed between mold core and matrix with a plastic; removing the mold core through the installation opening, arranged opposite the nozzle, in the flow channel (15); and closing the installation opening by thermal deformation, in the edge region of the installation opening, of the plastic used for the production of the suction jet pump (10); wherein the transition portion is in a wall from which the flow channel (15) extends in an axial direction.
Claim 14. A suction jet pump (10) for delivering fuel into a fuel tank or out of the fuel tank, wherein the suction jet pump (10) is produced in accordance with method as claimed in claim 9, wherein the flow channel (15) is of rectilinear form, and the installation opening is arranged, at that end of the flow channel (15) that is opposite from the nozzle, in the wall from which the flow channel (15) 

 Allowable Subject Matter
Claims 9-16 and 19-25 are allowed.
The nearest prior art is Zmuda (US 9,726,200).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “a frustoconical transition portion, and a second diameter configured to form an installation opening (8) that is greater than the first diameter into a matrix to produce the suction jet pump (10) by injection molding …, wherein the transition portion is in a wall from which the flow channel extends in an axial direction.” These limitations, in combination with the criticality of the improvement of the relatively larger internal diameter in the manufacturing process (pages 3 and 7 of the filed specification), make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746